DETAILED ACTION
This is the first office action regarding application number 16/806343, filed on March 02, 2020, which is a continuation of the PCT International Application No. PCT/JP2018/ 033350 filed on September 10, 2018, which claims the benefit of foreign priority of Japanese patent application No. 2017-174075 filed on September 11, 2017. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on September 11, 2017. It is noted, however, that applicant has not filed a certified copy of the English translation of JP2017-174075 application.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) -(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Yasuyuki et al., JP 2010188368 (hereafter Yasuyuki).
Yasuyuki teaches monitoring optical fiber in a laser system which is of the same field as the instant claim. 
“A laser processing head that is connected to an optical fiber and radiates laser light wave-guided by the optical fiber toward a workpiece, comprising:” (Fig. 1 teaches laser processing head 20 connected to optic fiber 18, and head 20 focuses the laser light on workpiece W.)

    PNG
    media_image1.png
    560
    958
    media_image1.png
    Greyscale

Fig. 1 of Yasuyuki teaches laser system with fiber condition monitoring
“a collimator lens that converts the laser light into a parallel light beam;” (Fig. 1 teaches collimating lenses 44 and 34 )

    PNG
    media_image2.png
    739
    592
    media_image2.png
    Greyscale

Fig. 2 of Yasuyuki teaches laser head 
“a light-collecting lens that collects the laser light converted into the parallel light beam;” (Fig. 1 teaches condenser lenses 40, 46 that corresponds to light collecting lens in the instant claim.)
“a case that contains the collimator lens and the light-collecting lens;” (Fig. 1 teaches casing of head 20 containing collimator lens 44 and light collecting lens 46.)
“a wavelength selection mirror that is provided in an optical path of the laser light between the collimator lens and the light-collecting lens and transmits the laser light, while reflecting light of a given wavelength different from a wavelength of the laser light;” (Page 9, paragraph 3 of attached machine translation teaches “beam splitters 54 (1) and 54 (2) have a reflectance of about 100% and a transmittance of about 0% with respect to the wavelength of the monitor light MB, and with respect to the wavelength of the processing laser light LB the coating film has a reflectance of about 0% and a transmittance of about 100%.” The beam splitters correspond to the wavelength selection mirror in the instant claim. Fig. 1 teaches beam splitter 54 arranged in the optical path between collimator and light collecting lens.)
“and a transmission window provided at a position where the light of the given wavelength is transmitted and also where a laser emission end face of the optical fiber can be optically observed through the wavelength selection mirror.”(Fig. 2 teaches aperture 64 that transmits the monitor beam MB wherein monitor beam MB is reflected by beam splitter 54. The transmitted light is passed to the optical fiber transmission monitoring section 24 to monitor and detect abnormality in optical fiber 18. Since Yasuyuki teaches monitoring the total optical fiber transmission it is implicit that the end face of optical fiber is also monitored. )
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki as applied to claim 1 above, and further in view of Dupriez et al., OCT for Efficient High Quality Laser Welding High-speed, high-resolution online seam tracking, monitoring and quality control, Laser Technik Journal, 03/2016.
“The laser processing head of claim 1, further comprising an optical block that is detachably provided between the collimator lens and the light-collecting lens in the case, has a the transmission window in a sidewall of the optical block, and contains the wavelength selection mirror. (Yasuyuki teaches in Fig. 1 and abstract “The optical fiber transmission monitoring section 24 is composed of a monitoring light source 50, an optical superimposing unit 52, optical separating units 54(1), 54(2), optical detectors 56(1), 56(2), and an interlocking mechanism 58.” Here monitoring section 24 corresponds to the optical block in the instant claim wherein separating unit 54 corresponds to wavelength selection mirror. Fig. 2 teaches aperture 64 that corresponds to transmission window in the instant claim. 
Yasuyuki does not explicitly teach that the monitoring section 24 is detachable to head 20.

    PNG
    media_image3.png
    867
    790
    media_image3.png
    Greyscale

Fig. 2 of Dupriez teaches a laser system with OCT tool for workpiece monitoring
Dupriez teaches optical coherence tomography (OCT) tool in a laser processing system to monitor quality of laser processing. Hence Dupriez is solving the same problem of efficiently monitoring a certain surface in a laser system. Dupriez teaches a laser system with OCT tool in Fig. 2 wherein the OCT tool is connected to LSO welding optics. Page 38 teaches “OCT systems with an associated OCT scanner, data acquisition and digital signal processing unit, can be easily integrated into established laser heads by connecting to the existing camera port, while laser, process fiber and head configurations remain unchanged.” Since OCT tool is constructed separately and then attached to the laser head through camera port, it is implied that the OCT tool is detachable through camera port in a similar way.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the monitoring section in Yasuyuki to make it detachable as taught in Dupriez. One of ordinary skill in the art would have been motivated to do so in order to because “OCT can provide surface profile and/or depth information, it opens up a number of capabilities for high resolution real-time non-destructive inspection during the welding process” as taught in page 38 of Dupriez. Since all the claimed elements were known in the 
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki as applied to claim 1 above, and further in view of Otto et al., DE 4032967 (hereafter Otto).
Regarding claim 3,
“An optical fiber inspection device connected to the laser processing head of claim 1, comprising:” (Yasuyuki teaches optical fiber transmission monitoring system 24 connected to head 20 of laser system.)
“an illumination light source that illuminates the laser emission end face with the light of the given wavelength different from the wavelength of the laser light,” 
 “and an optical observation device that allows the laser emission end face illuminated by the illumination light source to be observed from the transmission window through the wavelength selection mirror.” (Abstract of Yasuyuki teaches “The optical fiber transmission monitoring section 24 is composed of ….  optical separating units 54(1), 54(2), optical detectors 56(1), 56(2)”. Fig. 2 teaches aperture 64 disposed on the optical path between light separator 54 and the light receiving surface of photodetector 56. Here photodetector 56 corresponds to optical observation device, aperture 64 to transmission window and light separator 54 to wavelength selection mirror. )
“an illumination light source that illuminates the laser emission end face with the light ……  from the transmission window through the wavelength selection mirror;” (Yasuyuki does not explicitly teach a light source with an optical path from transmission window to the end face of fiber through a wavelength selection mirror.
Otto solves the same problem of monitoring optical fibers in laser system as the instant claim. Otto teaches a laser system in Fig. 3 with laser source 21, fiber 4, and collimating lens 31. Control light source 6 emits a different wavelength than the main laser beam. The control beam 61 is reflected by beam splitters 71 and 73 and is reflected again from the optic fiber as two different 

    PNG
    media_image4.png
    678
    877
    media_image4.png
    Greyscale

Fig. 3 of Otto teaches fiber end surface monitoring in a laser system
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have rearranged the monitor light source in Yasuyuki as taught in Otto. One of ordinary skill in the art would have been motivated to do so to monitor a light conducting fiber as taught in abstract of Otto. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP 2144.04-VI-C.
Additionally, Yasuyuki teaches monitoring system 24 comprising a light source 50 and Fig. 1 teaches light source 50 supplying monitor light through optical fiber 18. Duplicating light source 50 in the monitoring system 24 to transmit a monitor light from aperture 64 through separator 54 to end face of fiber 18 would have been obvious to a person skilled in the art. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the monitoring section in Yasuyuki to have multiple light sources. One of ordinary skill in the art would have been motivated to do so in order to because the monitoring system can detect breakage of the optical fiber, as well as the optical axis alignment, and dirty optical lens as taught in page 18, paragraph 4 in Yasuyuki. Regarding duplicating light source 50, the courts have held that mere duplication of parts has no 
Regarding claim 4,
“An optical fiber inspection method by which the optical fiber connected to the laser processing head of claim 1 is inspected, comprising the steps of: illuminating the laser emission end face with the light of the given wavelength different from the wavelength of the laser light, from the transmission window through the wavelength selection mirror;” (Yasuyuki teaches aperture 64 as transmission window and separator 54 as wavelength selection mirror. However, Yasuyuki does not explicitly teach an optical path from transmission window to the end face of fiber through a wavelength selection mirror.
Otto solves the same problem of monitoring optical fibers in laser system as the instant claim. Otto teaches a laser system in Fig. 3 with laser source 21, fiber 4, and collimating lens 31. Control light source 6 emits a different wavelength than the main laser beam. The control beam 61 is reflected by beam splitters 71 and 73 and illuminates the end face of optic fiber 4.)
“optically observing the laser emission end face with the light of the given wavelength, from the transmission window through the wavelength selection mirror; and inspecting conditions of the laser emission end face based on an observation result in the step of optically observing.” (Otto teaches in Fig. 3, reflected light components 65 and 66 containing info about fiber end surfaces 40 and 41. Photo sensors 92 and 95 detect and compare the light components to monitor fiber end surfaces.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have rearranged the monitor light source in Yasuyuki as taught in Otto. One of ordinary skill in the art would have been motivated to do so to monitor a light conducting fiber as taught in abstract of Otto. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP 2144.04-VI-C.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9662744, Fig. 2.
JP 3368427, Fig. 1.
US 10642164, Fig. 2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761